Citation Nr: 1606444	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  00-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 21, 2009 for an award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to July 21, 2009 for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision (TDIU) and a January 2011 rating decision (DEA benefits) by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  

In August 2011, the Veteran participated in a video conference hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  A claim for entitlement to a TDIU was implicitly denied by a June 1989 rating decision and the decision became final.
 
2.  A subsequent informal claim for entitlement to a TDIU was received by VA on March 10, 1997, which remained pending until a May 1999 rating decision.  

3.  During the one-year period preceding the date of March 10, 1997, it is not factually ascertainable that there was an increase in disability as the Veteran asserts he became unemployable more than one year prior to March 10, 1997.

4.  Entitlement to basic eligibility for DEA benefits arose on March 10, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 10, 1997, but no earlier, for an award of TDIU on an extra-schedular basis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.400, 4.16 (2015).

2.  The criteria for an effective date of March 10, 1997, but no earlier, for a grant of basic eligibility for DEA benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3020 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Concerning the claim for entitlement to an earlier effective date for the grant of basic eligibility for DEA benefits, an earlier effective date of March 10, 1997 has been granted and is the earliest possible effective date in accordance with VA regulations.  Accordingly, as to the assignment of an effective date prior to March 10, 1997, the appeal fails as a matter of law.  Therefore, discussion of VA's duties to notify and assist is not required.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The issue of entitlement to an earlier effective date for the award of a TDIU arises from an appeal of an initial award of entitlement to a TDIU.  Once a benefit sought has been granted, in the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the effective date assigned for the benefit, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2015).  The Agency of Original Jurisdiction (AOJ) provided the Veteran the required SOC discussing the reasons and bases for not assigning an earlier effective date and cited the applicable statutes and regulations.  

The duty to assist the Veteran has been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains the Veteran's service medical treatment records, VA medical treatment records, Social Security Administration records, and identified private medical treatment records.  Additionally, the AOJ obtained VA medical examinations with respect to the Veteran's service-connected disabilities and obtained opinions from the Director of Compensation Service as to whether the Veteran's service-connected disabilities warranted a TDIU on an extra-schedular basis prior to July 21, 2009.  Further inquiry into the adequacy of the examinations and opinions from the Director of Compensation Service is not necessary as the Board is granting an earlier effective date for TDIU on an extra-schedular basis.  The assignment of the earlier effective date of March 10, 1997, as discussed below, is made in accordance with VA regulations controlling the assignment of effective dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A discussion of whether the opinions of the Director of Compensation Service are adequate is not required as the earliest possible effective date for the award of TDIU on an extra-schedular basis is March 10, 1997, the date of receipt of the claim as the Veteran was unemployable due to service-connected disabilities more than one year prior to the date of the March 10, 1997 claim.  See 38 C.F.R. § 3.400(o)(2).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  Accordingly, the Board may proceed with a decision.  

Legal Criteria and Analysis- Earlier Effective Date for a TDIU

Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2015).

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that an effective date earlier than July 21, 2009 is warranted for the award of a TDIU.  He has requested an earlier effective date of February 1996 as he was last employed at that time.

Historically, a formal claim for entitlement to a TDIU was received by VA on November 4, 1998.  A May 1999 rating decision denied entitlement to a TDIU, the Veteran appealed the decision to the Board, and a May 2007 Board decision denied the claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which endorsed a Joint Motion for Remand and issued an order to vacate and remand the May 2007 Board decision.  In April 2009, the Board remanded the claim of entitlement to a TDIU for additional development.  Thereafter, a March 2010 rating decision granted entitlement to a TDIU and assigned an effective date of July 21, 2009.  The AOJ assigned the date of July 21, 2009 as this was the first date that the Veteran's service-connected disabilities met the percentage standards for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The Veteran appealed the March 2010 rating decision as to the assigned effective date.  In May 2012 and March 2014, the Board remanded the Veteran's claim of entitlement to an effective date earlier than July 21, 2009 for award of a TDIU for additional development.  The case has now been returned to the Board for review.  

Under the facts of this case, the Board is required to look prior to the date of July 21, 2009 to determine not only whether there was an earlier claim for entitlement to a TDIU, but also as to whether the Veteran's service-connected disabilities met the criteria for entitlement to a TDIU on an extra-schedular basis.  

Concerning VA receipt of a formal or informal claim for entitlement to a TDIU, 
a formal claim for entitlement to a TDIU was received by VA on November 4, 1998.  In the application, the Veteran stated that he was unable to work since February 1996 due to his right knee and low back.  However, the Board discovered a claim for entitlement to a permanent and total rating for nonservice-connected pension benefits received by VA on March 23, 1989.  Prior to March 23, 1989, there is no correspondence from the Veteran or evidence submitted to VA that could be construed, even liberally, as a claim for entitlement to total disability benefits.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior to March 23, 1989, the Veteran received temporary total ratings for convalescence due to his right knee disability, but the evidence did not indicate unemployability or that the Veteran claimed unemployability due to his right knee disability.  On March 23, 1989, VA received a VA Form 21-527, Income-Net Worth and Employment Statement (In support of claim for Total Disability Benefits).  The completed form indicated that the Veteran was presently employed; however, the Veteran stated that his right knee was creating pain, which prevented him from working properly.  In addition, on March 23, 1989, VA received a claim for a higher rating for his service-connected right knee disability.  

A June 6, 1989 confirmed rating decision denied the March 23, 1989 increased rating claim, and noted that the claim for a total rating for nonservice-connected pension benefits had not been placed in issue as the Veteran was still employed.

A June 9, 1989 letter, noted to be the "RO Copy" stated that the Veteran's disability rating of 10 percent for the right knee would remain unchanged based on review of the evidence of record including private medical report.  The Board notes that the June 1989 notice letter did not explicitly deny the issue of entitlement to a total rating.  

If VA fails to adjudicate a claim-whether formal or informal-for VA benefits and to notify the claimant of the denial, that claim remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); Cook v. Principi, 318 F.3d 1334, 1340 (Fed.Cir.2002) (en banc).  However, the Board must also consider the implicit denial doctrine.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court), for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

Later, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court specifically listed four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it was important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id. 

In this case, the Veteran's claim for a higher rating for his right knee disability and a claim of entitlement to a TDIU are closely related.  The Veteran requested total disability and a higher rating for his right knee disability simultaneously.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU is part and parcel of an increased rating when such a claim is raised by a veteran or is otherwise reasonably raised by the record.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn at 212.

Here, the June 1989 decision noted that a 10 percent rating remained unchanged, thereby indicating that any higher rating, to include a total rating or "100 percent" rating was not warranted.  The Board finds that a reasonable person would infer that as the 10 percent rating remained "unchanged", a higher rating, to include a 100 percent rating, was not warranted.  

The third factor is the timing of the claims.  Cogburn at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id. at 216.  As noted above, the claims for an increased rating for right knee disability and entitlement to a TDIU were filed simultaneously.  See also Adams, 568 F.3d at 964 (noting that the timing of the claims is "highly significant" to an implicit denial analysis and finding the claims, filed roughly six months apart, closely associated both in time and manner).

The fourth Cogburn factor is whether the claimant was represented.  The Veteran was represented by Disabled American Veterans at that time.  In Cogburn, the Court noted that the claimant was only represented by a representative of a veterans service organization, and there was no indication that the Veteran was represented by an attorney.  See also Comer v. Peake, 552 F.3d 1362, 1369 (Fed.Cir.2009) (holding that "representation by an organizational aide is not equivalent to representation by a licensed attorney. Although aides from veterans' service organizations provide invaluable assistance to claimants ... they are "not generally trained or licensed in the practice of law.'" (quoting Cook v. Brown, 68 F.3d 447, 451 (Fed.Cir.1995))).  The Court stated that representation by an attorney was "one factor to be considered during an implicit denial doctrine analysis", but played a role to determine the "degree to which a pleading will be liberally construed."  See Cogburn at 217.  In this case, the Veteran specifically plead entitlement to a total rating and, while not represented by an attorney at that time, as specifically noted by the Court in Cogburn, this is only one factor to be considered in terms of determining whether an issue was implicitly denied.  Here, there is no question as to whether a claim was liberally construed as the Veteran specifically filed a VA Form 21-527, Income-Net Worth and Employment Statement (In support of claim for Total Disability Benefits).     

Based on all of the Cogburn factors discussed above, and the facts of the case as set forth above, the Board finds that the June 1989 rating decision implicitly denied the March 23, 1989 claim of entitlement to a total rating.  The Board finds that Veteran could reasonably deduce from the June 1989 decision that a total rating was adjudicated and denied.  Ingram, 21 Vet. App. 232.  The Veteran did not appeal the June 1989 rating decision; no new and material evidence was received within the one-year period of notification of the June 1989 rating decision, and the decision became final.  

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  However, a claim for pension is not necessarily a claim for compensation.  In Stewart v. Brown, 10 Vet. App. 15 (1997), the Court of Appeals for Veterans Claims explained that the phrase "may be considered" in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory, and further clarified that VA should consider a veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit.

The next correspondence that could be construed as a claim for entitlement to a TDIU was received by VA on March 10, 1997, wherein the Veteran stated that he was unable to work a job in one year.  See Roberson, supra.  Even if the Board determined that the August 1997 rating decision, wherein the issue of entitlement to a higher rating for right knee disability was adjudicated and assigned a higher 30 percent rating, could be found to implicitly deny entitlement to a TDIU, within the one-year period from notification of the August 1997 rating decision, VA received additional relevant VA medical treatment records wherein it was noted that the Veteran's pain was interfering with work.  See 38 C.F.R. § 3.156(b).  Thus, as this would constitute new and material evidence, the March 10, 1997 claim would remain pending until it was readjudicated by the May 1999 rating decision, which explicitly denied entitlement to a TDIU, later granted on appeal by the March 2010 rating decision.  As a result, the Board finds that March 10, 1997 is the date of the Veteran's claim for entitlement to a TDIU in this case.  

Here, the Board notes that a claim for a TDIU is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of a TDIU claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Here, the Veteran repeatedly asserted that he has been unemployable since February 1996 and the Social Security Administration records identify the Veteran's last date of employment as February 15, 1996.  As the evidence shows that he asserted that he was unemployable for more than one year prior to the March 10, 1997 date, the proper effective date is the date of VA's receipt of the claim, i.e., March 10, 1997.  38 C.F.R. § 3.400(o)(2).  

However, from March 10, 1997 to July 21, 2009, the Veteran's service-connected disabilities did not meet the percentage standards for entitlement to a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The Board must review the evidence to determine whether entitlement to a TDIU on an extra-schedular basis is warranted prior to July 21, 2009.  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The case was previously remanded to refer the claim for a TDIU on an extra-schedular basis prior to July 21, 2009.  Thus, the Board may consider and grant a TDIU on an extra-schedular basis at this time.   

As noted above, the Veteran has been unemployed since February 1996.  To determine whether a TDIU on an extra-schedular basis is warranted prior to July 21, 2009, the Board reviewed the evidence to include the Social Security Administration records, VA medical examination reports, VA medical treatment records, private medical treatment records, the opinions of the Director of Compensation Service, and private vocational expert opinions.  

A September 1998 VA medical examination report shows that the Veteran reported that he worked as a security officer with a lot of walking after separation from service.  He noticed that with increased walking during his eight hour tour, his knee would stiffen up.  He missed approximately one day per month during that employment.  Subsequent to that job, he worked as a warehouseman for the longest period of time.  This caused increased pain and edema in his right leg and he had not worked in two years at any job.  

A December 2008 individual unemployability assessment, authored by C. B., noted that the Veteran's claims folder was reviewed.  The Veteran has not worked in any capacity since 1996.  Vocationally, he worked at various entry level, labor intensive jobs from 1976 to 1996, including warehouse worker, delivery/driver, and temporary day labor assignments.  He reported that his work history and earnings record from 1976 to 1996 was sporadic due primarily to his ongoing and worsening service-connected orthopedic problems.  He last worked as a loader in a plastic factory in Ohio sometime in 1996-on a temporary and occasional basis.  He quit due to severe and persistent right knee and low back pain.  The Veteran reported that he worked at that job for about two years from 1994 to 1996.  The Social Security Administration records indicated that the Veteran stopped working on February 15, 1996.  C. B. noted the Veteran's vocational information and stated that the Veteran had not worked in any capacity since 1996 and his prior work history was limited to unskilled, labor intensive occupations.  He has a ninth grade education and no formal education or vocational training.  He also reportedly failed in an attempt to obtain his GED.  C. B. stated that given the Veteran's limited educational and vocational history, he possessed no transferable job skills to offer a prospective employer.  While he could read and write on a basic level, he was unable to use a computer even for simple e-mailing or web-searching.  C. B. noted that his lack of skills was also noted by a Social Security Administration (SSA) Administrative Law Judge in February 1999.  As such, if the Veteran were in fact physically able to work, he would be limited to performing only unskilled, entry-level occupations.  C. B. noted that the SSA determined that the Veteran was occupationally disabled in 2002 due solely to his service-connected orthopedic issues and this was vocationally significant because it suggested a serious and long-standing problem with employment due to the same service-connected impairments.  Likewise, C. B. pointed out that a February 2006 VA examiner stated that the Veteran was precluded from performing any heavy and physically involved work but also functionally limited the Veteran due to significant increases in pain with repetitive motion.  It was a vocational given that unskilled sedentary work would require repetitive motion and would be vocationally contraindicated in this case.   C. B. opined that based on review of the claims folder and assessment of the Veteran, the Veteran was "completely unable to secure and follow any gainful occupation" including sedentary, unskilled work due "solely to his service-connected orthopedic limitations" as well as symptoms of pain, fatigue, and unwanted side effects from narcotic pain medications.  C. B. proposed that due solely to his service-connected symptoms, the Veteran has been unable to sustain any substantial and gainful work activity since February 1996-the date he stopped working altogether due to his service-connected medical conditions.  

A July 2009 VA medical examination report evaluated the Veteran's service-connected spine and knee disabilities.  The VA examiner stated that the Veteran was unable to return to his former occupation as a laborer due to his multiple orthopedic conditions.  He had a very limited education and transferable skill set that would preclude him from obtaining "gainful sedentary employment."  Additionally, the examiner stated that the Veteran took narcotic pain medications on a daily basis.  His narcotic requirement for pain management would certainly preclude him from obtaining "any gainful-type of employment" at this point and from a practical standpoint, his skill set significantly limited his options.  The VA examiner stated that the Veteran would be extremely limited in manual labor type activities.  The examiner stated that it would not be appropriate for the Veteran to return to his occupation as a laborer.  

A July 2013 opinion from the Director, Compensation and Pension Service (now referred to as Director, Compensation Service), noted that the claim for entitlement to a TDIU on an extra-schedular basis prior to July 21, 2009 was considered.  The Director noted that the VA Form 21-8940 was received on November 4, 1998 and noted that he last worked full time in February 1996 and was unable to work due to his back and knees.  A statement from Interim Physical noted that the Veteran's last date of employment was September 27, 1996.  The Director stated that a TDIU was granted under 38 C.F.R. § 4.16(a) effective July 21, 2009.  The Director stated that the evidence did not establish that the Veteran was unemployed and unemployable due to service-connected disability prior to the schedular grant under 38 C.F.R. § 4.16(a).  The Director stated that entitlement to a TDIU on an extra-schedular basis prior to July 21, 2009 under 38 C.F.R. § 4.16(b) was not established.  However, the Board notes that the Director at that time did not address the December 2008 vocational assessment or the SSA records.  The Director did not provide rationale as to why a TDIU on an extra-schedular basis was not warranted.  

An October 2013 vocational assessment, authored by D. P., a described vocational expert, noted that he was asked to provide an opinion as to whether the combined service-connected impairments of right knee and spine disabilities prevented the Veteran from securing and following a substantial gainful occupation and whether the unemployability dated back prior to 2009.  D. P. noted that the Veteran was assigned a TDIU effective July 21, 2009 and that the Veteran's attorney stated that the Veteran stopped working in February 1996.  D. P. stated that the Veteran's entire claims folder was reviewed on a CD-ROM of 1,690 pages and a telephonic interview was conducted on October 8, 2013.  D. P. noted that he was made aware of other nonservice-connected conditions related to upper back and neck, which may have also impacted his ability to work.  However, for the purposes of the assessment, D. P. noted that only the Veteran's service-connected impairments were addressed in terms of whether they rendered him unable to obtain and retain substantially gainful employment.  D. P. also noted that the Veteran's industrial history and education were considered to determine if he would qualify to engage in appropriate work in light of the severity of his service-connected disabilities.  D. P. addressed many documents in the claims folder.  D. P. noted that a March 1989 income-net worth and employment statement indicated that the Veteran finished the 10th grade and was presently performing warehouse duties.  A May 1997 disability evaluation report indicated the knee pain limited his activities and low back pain worsened over the past two to three months.  The physician indicated that the Veteran would have potential problems from an occupational standpoint with activities requiring prolonged standing, going up and down stairs or ladders.  A September 1997 residual functional capacity assessment indicated that the Veteran was limited to standing or walking for two hours out of an eight hour work day, had decreased range of motion in the low back and right knee, no ambulation aid was used but he walked with a limp and stiff right knee.  A September 1998 VA examination report documented that the Veteran had five surgeries on his right knee and had limited success with physical therapy.  He had pain with activities of daily living and woke up about five times per night due to pain and ambulated with assistance of a cane.  A December 1998 VA examination report was noted as documenting the Veteran's job as a warehouseman as his longest period of employment.  However, the demands of the job caused increased pain and edema in his right leg and had not worked at any job for two years.  He had several surgeries but still experienced daily pain and edema.  A June 2009 VA medical examination report noted that the Veteran had knee surgery in 1985 and went back to work part-time until he could no longer work in 1996.  D. P. noted the favorable SSA decision dated in May 2003 wherein it was noted that the Veteran was "disabled" as of June 20, 2001 due to knee and back pain.  The decision documented the Veteran's ninth grade education and a past relevant work history of industrial cleaning and unskilled labor.  He was able to sit for 1.5 hours at a time, stand for 1 to 2 hours, and walk up to 30 minutes at a time.  D. P. also noted the December 2008 vocational assessment and the Director of Compensation and Pension service opinion.  D. P. completed a telephone interview with the Veteran and the Veteran confirmed that he only completed the ninth grade and his efforts to complete high school were unsuccessful.  He stated that he worked in a factory performing general cleaning and transporting of raw materials, took a job as a gate guard for a brewery, which lasted one year, spent two years driving a truck to deliver paint products to customers, and another few years driving a flatbed delivering building supplies.  He also worked a few years as a commercial cleaner and the longest job he held was just over three years in a warehouse performing general labor.  Other than that, his work was through temporary employment agencies.  Other than the ninth grade, he reported no formal education or vocational/technical training.  D. P. discussed the Veteran's functional status and that the Veteran's symptoms increased to the point where he could no longer work, stand, walk, or even sit long without pain.  This was consistent with the self-report back in March 1989, when he stated that his right knee and leg were painful and prevented him from working properly.  This was also supported by an April 1989 statement from a Dr. D. wherein it was noted that the Veteran continued to have pain and effusion of the right knee.  The Veteran reported that all he knew was manual labor.  He stated that even a job as a security guard was too much because of the amount of walking involved.  Taking into consideration the ninth grade education and work history of unskilled labor to semiskilled demanding labor, the D. P. stated that the Veteran did not possess the industrial history to qualify for, obtain, or sustain work consistent in light of service-connected impairments.  D. P. opined that the service-connected disabilities prevented him from securing and following a substantially gainful occupation prior to 2009 and that unemployability was limited since at least June 2001.  In addition, it was "vocationally reasonable" that the Veteran's period of unemployability potentially dated as far back as February 1996, when he stopped working altogether due solely to his service-connected medical conditions.  

A peer review of the October 2013 vocational assessment, authored by C.K.W., noted that the Veteran had a ninth grade education and had not worked in any capacity since 1996.  C. K.W. determined that the October 2013 vocational assessment was sound and believed that evidence supported disability from 1996.  There was no evidence to establish a functional basis that would allow the Veteran to obtain or maintain substantially gainful employment, even unskilled employment.  C. K. W. stated that it was "at least as likely as not" that the service-connected conditions rendered the Veteran unable to obtain and maintain a substantially gainful occupation back to "March 1996."   

An addendum opinion from the Director, Compensation Service indicated that the evidence was reviewed, to include the December 2008 vocational assessment and October 2013 vocational assessment.  The Director stated that the assessments contained information that was contrary to the medical evidence of record and not plausible.  For instance, the December 2008 assessment was noted as being "based on the May 2003 SSA assessment" and determination.  However, the Board observes that the December 2008 vocational assessment included a complete review of the claims folder including a reference to a VA examiner's opinion.  In addition, the Director stated that the October 2013 vocational assessment also referenced the SSA determination as supporting evidence of the alleged unemployability since February 1996.  The Director stated that an SSA determination was not controlling for VA determination of unemployability.  The Director stated that the evidence shows that the Veteran was capable of performing sedentary occupations.  It was also noted that the evidence indicated that the Veteran was able to return to work in 1996.  However, upon review of the record, the Board finds that any work performed since 1996 was sporadic and occasional at best.  The Director stated that the evidence did not demonstrate that the severity of the service-connected knee and back disabilities rendered the Veteran unable to secure and follow a substantially gainful occupation prior to July 21, 2009.  

After reviewing the entire evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation from March 10, 1997, the date of the Veteran's claim for entitlement to a TDIU.  38 C.F.R. § 4.16(b).  

In doing so, the Board acknowledges the opinions of the Director of Compensation Service that TDIU was not warranted on an extra-schedular basis prior to July 21, 2009.  However, the Board finds that the first opinion of the Director, Compensation Service was not particularly probative as there was no supporting rationale for the opinion and no discussion of relevant evidence including the SSA records and a December 2008 vocational assessment.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Furthermore, the next opinion from the Director of Compensation Service discounted the private vocational assessments without persuasive reasoning.  The Director noted that the assessments relied on SSA decisions.  However, the Board reviewed the assessments and the assessments also referred to other evidence to include the Veteran's relevant education and work history.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The Board assigns great probative value to the private vocational assessments as the assessments discussed relevant evidence of record and provided sound reasoning for the opinions that he was unable to work due to his service-connected disabilities since February 1996.  See Nieves-Rodriguez, supra.

Due to the persuasive private vocational expert opinions, the medical evidence demonstrating the symptoms and manifestations of the service-connected disabilities, the Veteran's ninth grade education, limited skill set for sedentary employment, and history of manual labor jobs, the Board finds that despite not having met the schedular criteria of 38 C.F.R. § 4.16(a) prior to July 21, 2009, the evidence is at least in relative equipoise as to whether the service-connected disabilities precluded the Veteran from securing and following substantially gainful occupation effective March 10, 1997.  38 C.F.R. §§ 4.15, 4.16(b).  Entitlement to a TDIU is granted on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) effective March 10, 1997, the date that VA received the Veteran's claim.  See 38 C.F.R. § 3.400(o)(2) ("Earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim").  Again, as noted above, the evidence shows that the Veteran was unemployed due to his service-connected disabilities since February 1996, which was more than one year prior to the date of his claim.  Therefore, March 10, 1997 is the proper effective date for the award of entitlement to a TDIU on an extra-schedular basis.  Id.  

Regarding any claim for entitlement to an effective date earlier than March 10, 1997 for the award of entitlement to a TDIU on an extra-schedular basis, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date - Basic Eligibility for DEA benefits

The Veteran asserts that he is entitled to an effective date prior to March 10, 1997, for basic eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran were discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021(p).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

As discussed above, the Board found that an effective date for the award of entitlement to a TDIU on an extra-schedular basis is warranted effective March 10, 1997, and no earlier.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.   Accordingly, an effective date of March 10, 1997, and no earlier is granted.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of March 10, 1997, but no earlier, for the award of a TDIU on an extra-schedular basis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of March 10, 1997, but no earlier, for the grant of basic eligibility for DEA benefits is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


